Irma Leticia Salazar(Appellee
                                                                / Cross-Appellant)Appellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 28, 2014

                                   No. 04-14-00309-CV

                                CITY OF EAGLE PASS
                                Appellant / Cross-Appellee

                                             v.

                                 Irma Leticia SALAZAR
                                Appellee / Cross-Appellant

               From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 12-04-27357-MCVJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
       The Appellant/ Cross-Appellee’s Motion for Leave to Assert its Brief in Response to
Appellee’s Cross-Appeal in a Single Brief is GRANTED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court